DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weening (US 2017/0233904) in view of Pezzimenti (US 20170099898).
Weening teaches an article of apparel comprising (see abstract): a first woven area Z-------1--, wherein the first woven area comprises a first weaving density and a first yarn weight per unit length (see par. 41-43); a second woven area Z-------t arranged adjacent to the first woven area, wherein the second woven area comprises a second weaving density and a second yarn weight per unit length; and a third Z-------2 woven area arranged adjacent to the second woven area, wherein the third woven area comprises a third weaving density and a third yarn weight per unit length; wherein the second weaving density in the second woven area changes gradually from the first weaving density to the third weaving density; and / or wherein the second yarn weight per unit 
Weening does not teach a first insulating layer arranged in the first woven area; a second insulating layer arranged in the third woven area.
Pezzimenti teaches a jacket 100 with an insulation layer 330 that is located in separate areas along the front potion of the garment.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the teaching of the combined references to provide with the separate insulation segments of Pezzimaenti in order to provide locations to allow for venting of the garment to provide comfort to the wearer.
As to claim 2, Weening teaches the first woven area, the second woven area, and the third woven area are connected by weaving and are part of one unitary woven fabric (see figure 2A).
As to claim 3, Weening teaches the first woven area comprises a first air permeability; the second woven area comprises a second air permeability; the third woven area comprises a third air permeability; and wherein the second air permeability in the second woven area changes gradually from the first air permeability to the third air permeability (see par. 50).
As to claim 4, Weening teaches the first weaving density is a first weft density; the second weaving density is a second weft density;  Atty. Dkt. No.: 2483.422000- 28 - the third weaving density is a third weft density; and the second weft density in the second woven area changes gradually from the first weft density to the third weft density (see par. 82 and 86).
As to claim 6, Pezzimenti teaches the fills material for the insulation can be down or synthetic. (see par. 8)
Weening teaches the device of claim 7, except the third weft density is at least twice as large as the first weft density.

Weening teaches the device of claim 8, except third yarn weight per unit length is at least twice as large as the first yarn weight per unit length.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to provide third yarn weight per unit length is at least twice as large as the first yarn weight per unit length through routine experimentation (see MPEP 2144) in order to provide desired warmth for the wearer.
Weening teaches the device of claim 9, except the first air permeability is at least twice as large as the third air permeability.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to provide the first air permeability is at least twice as large as the third air permeability density through routine experimentation (see MPEP 2144) in order to provide improved breathability in the desired areas.
As to claim 10, Weening teaches the garment is a jacket (see figure 1).
As to claim 11, Weening teaches the third woven area is arranged in a kidney area (see figure 1).
As to claim 12, Weening teaches the third woven area is arranged in a chest area (see figure 1).
As to claim 13, Weening teaches the first woven area is arranged in an upper back area (see figure 1). 
As to claim 14, Weening teaches first woven area is arranged in a lower front area (see figure 1).
As to claim 15, Weening teaches the material is made of nylon (see par. 89) which would be meltable.

As to claim 17, Weening teaches an article of apparel, comprising: a first woven area Z-------1--,, wherein the first woven area comprises a first weaving density and a first yarn weight per unit length, wherein a first insulating layer is arranged in the first woven area; a second woven area Zt arranged adjacent to the first woven area, wherein the second woven area comprises a second weaving density and a second yarn weight per unit length; and Atty. Dkt. No. 2483.4220001- 5 -GRETTON et al.a third woven area arranged adjacent to the second woven area, wherein the third woven area Z------2 comprises a third weaving density and a third yarn weight per unit length, wherein the second weaving density in the second woven area changes gradually from the first weaving density to the third weaving density (see figure 3), and/or wherein the second yarn weight per unit length in the second woven area changes gradually from the first yarn weight per unit length to the third yarn weight per unit length.
Weening does not teach a first insulating layer arranged in the first woven area; a second insulating layer arranged in the third woven area.
Pezzimenti teaches a jacket 100 with an insulation layer 330 that is located in separate areas along the front potion of the garment.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the teaching of the combined references to provide with the separate insulation segments of Pezzimenti in order to provide locations to allow for venting of the garment to provide comfort to the wearer.  Pezzimenti teaches the fills material for the insulation can be down or synthetic. (see par. 8)
Weening does not teach the third yarn weight per unit length is at least twice as large as the first yarn weight per unit length.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to provide third yarn weight per unit length is at least twice as large as the first yarn weight per unit length through routine experimentation (see MPEP 2144) in order to provide desired warmth for the wearer.


Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Wenning and Ma do not teach the insulating layers sealed within the area.  The examiner agrees, however, the prior art of Pezzimenti addresses the newly amended claims as addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765


/Andrew Wayne Sutton/            Examiner, Art Unit 3732